EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka Lo Yeh on 5/28/21.
The application has been amended as follows: 

The title is amended to recite:
ELECTRODE ASSEMBLY AND BATTERY WITH SECTIONED ACTIVE LAYERS

The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 10 and their dependents: the amendment filed on 5/25/21 successfully obviates the rejections of 2/25/21 for the reasons given in the Remarks filed with the amendment. As stated on page 10 of the Remarks, Mitani discloses the use of an adhesive tape as claimed but is placed in a position contrary to the claim requirement of “adhered to at least a starting end or a trailing end of the second electrode sheet.” Further, Yoon’s configuration does not allow for the placement of an adhesive tape in this location because, as stated on page 9, the separator of Yoon extends beyond the electrodes. Therefore additional references such as Yamaguchi ‘994 and Thibault ‘426 that teach the use of adhesives cannot combine with Yoon to 
In regards to new claim 19: the Advisory Action mailed 2/5/21 stated that the art rejections of claims 3, 4, 12, and 13 were withdrawn though objections remained. The amendment filed on 2/16/21 overcame those objections but the Non-Final Rejection of 2/25/21 erroneously indicated claims 3, 4, 12, and 13 as rejected for the same reasons as presented on 11/13/20. New claim 19 incorporates the limitations of claim 3 (or claim 12) into claim 1 as an independent claim. Claim 19 is consequently allowable. Neither Yoon nor Mitani discloses means or motivation for orthographic projections of a starting end and a finishing end of the second section fall on the third section in a direction T as shown on page 11 of the Remarks filed on 5/25/21.
 The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725